Cockrell, J.
— For killing Allen Little, Mary Hicks was convicted of murder in the second degree, under an indictment charging murder in the first degree, and upon a writ of error to the life sentence imposed she assigns the sufficiency of the evidence to support the verdict.
She asserts here that the evidence so overwhelmingly supports her claim of self-defense, the jury must have been led by something outside to find such verdict. We fail, however, to so read the evidence; on the contrary, we find ample to sustain the verdict, and follow the trial judge in refusing to interfere with it.
Judgment affirmed.
Whitfield, C. J., and Shackleford, J., concur;
Taylor, Hocker and Parki-iill, J. J., concur in the opinion.